Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the system and method of independent claims 1, 17 and 20 including the following combination of limitations defining the main invention/embodiment:

1. 	A system, comprising: 
a plurality of memory units; and 
a processor coupled to each of the plurality of memory units by a plurality of network 5connections, wherein the processor includes a plurality of processing elements arranged in a two- dimensional array and a corresponding two-dimensional communication network communicatively connecting each of the plurality of processing elements to other processing elements on same axes of the two-dimensional array, and wherein each processing element of the plurality of processing elements located along a diagonal of the two-dimensional array is 10configured as a request broadcasting master for a respective group of processing elements of the plurality of processing elements located along a same axis of the two-dimensional array.

17. 	A method comprising: 
Attorney Docket No. FACEP1O4C135 PATENTreceiving a first memory request associated with a first processing element of a first processing element group of a plurality of processing element groups, wherein each processing element group of the plurality of processing element groups is located on a different row of a two-dimensional array of processing elements; 
sreceiving a second memory request associated with a second processing element of the first processing element group; 
merging the first memory request and the second memory request into a compressed memory request; 
broadcasting the compressed memory request to a plurality of memory units; and 
10receiving from the plurality of memory units a plurality of partial responses associated with the compressed memory request.

20. 	A system, comprising: 
25a plurality of memory units, wherein at least one of the plurality of memory units is configured to decompose a broadcasted compressed memory request into a corresponding plurality of partial requests; and 
a processor coupled to each of the plurality of memory units by a plurality of network connections, wherein the processor includes a plurality of processing elements arranged in a two- 30dimensional array and a corresponding two-dimensional communication network Attorney Docket No. FACEP1O4C136 PATENTcommunicatively connecting each of the plurality of processing elements to other processing elements on same axes of the two-dimensional array, and wherein each processing element of the plurality of processing elements located along a diagonal of the two-dimensional array is configured as a request broadcasting master for a respective group of processing elements of the s plurality of processing elements located along a same axis of the two-dimensional array.

The closest art of record, namely Cismas et al. (US 8,145,880), teaches the possibility of multiple master matrix processors 50 (col. 5, lines 34-53), however, there is no discussion of designating specific request broadcasting master processors located on each row (or column) of the matrix to manage the memory access requests of each respective group of processing elements in the row (or column).
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-20 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139